Citation Nr: 0734435	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder (other than PTSD), and, if so, whether 
service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
November 1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which declined to reopen the veteran's 
claim for entitlement to service connection for anxiety 
disorder claimed as PTSD.  

In May 1996, service connection for an anxiety disorder due 
to a personality disorder was denied by the RO.  The claim 
for service connection for PTSD, first filed in February 
2002, involves a separate and distinct claim that was not 
included in the 1996 decision denying service connection for 
a psychiatric disorder in general.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. App. 549 (1993).  
Accordingly, the issues have been rephrased, as shown on the 
title page.  

The reopened claim for service connection for an acquired 
psychiatric disorder and the claim for service connection for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied the claim 
for service connection for anxiety disorder secondary to 
personality disorder on the basis that the condition was a 
congenital or developmental defect unrelated to military 
service and not subject to compensation.  

2.  Additional evidence received since May 1996 on the issue 
of service connection for an acquired psychiatric disorder is 
new and material as it includes evidence related to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied entitlement to 
service connection for anxiety disorder secondary to 
personality disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(1995).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the veteran's favor, 
any error in notice required by Kent is harmless error, and 
analysis of whether VA has satisfied its other duties is not 
in order.  

II.  New and material evidence 

The veteran seeks to establish service connection for an 
acquired psychiatric disorder.  See February 2002 VA Form 21-
526.  The RO declined to reopen the claim and continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A May 1996 rating decision denied service connection for an 
anxiety disorder secondary to personality disorder on the 
basis that the condition was a congenital or developmental 
defect unrelated to military service and not subject to 
compensation.  The veteran was informed of this decision by 
letter dated May 17, 1996.  On May 29, 1996, the RO received 
a photocopy of a June 1993 notice of disagreement (NOD), 
which the veteran had submitted in response to a May 1993 
rating decision that denied his original claim for service 
connection for anxiety disorder as secondary to personality 
disorder.  Following receipt of the original June 1993 NOD, 
the RO had issued a statement of the case (SOC), but the 
veteran did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(b) (1992) (a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (AOJ) mails the SOC, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later).  With the submission 
of the photocopied June 1993 NOD, the RO received a statement 
from the veteran in which he requested advisement as to the 
status of the photocopied NOD that he had resubmitted.  See 
VA Form 21-4138 received June 10, 1996.  In letters dated 
August 13, 1996, and March 19, 1997, the RO informed the 
veteran that he had never perfected an appeal of the May 1993 
rating decision; he was also advised of his appellate rights 
should he disagree with that determination.  The veteran did 
not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (1995) (a claimant must file a NOD with a 
determination by the AOJ within one year from the date that 
that agency mails notice of the determination).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(b) (2007).

The veteran filed a claim to reopen in February 2002, and 
this appeal ensues from the June 2002 rating decision that 
declined to reopen the claim.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Psychoses may be 
presumed to have been incurred during active military service 
if manifest to a degree of 10 percent or more within one year 
of the veteran's discharge from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

Evidence before the RO in May 1996 consisted of the veteran's 
service medical records.  In May 1991, a case was opened at 
the Community Mental Health clinic at Fort Campbell, 
Kentucky, with an Axis I provisional diagnosis of no 
diagnosis (dx) versus general anxiety disorder (d/o).  A July 
1991 report of mental status evaluation reveals that the 
evaluation was requested because the veteran was being 
considered for discharge.  The evaluation was normal and the 
veteran was described as fully alert and oriented with 
anxious mood/affect, clear thinking process, normal thought 
content, and good memory.  The examiner opined that the 
veteran had the mental capacity to understand and participate 
in the proceedings, was mentally responsible, and met 
retention requirements.  In pertinent part, the examiner 
reported that the veteran was having repeated difficulties in 
adjusting to the reasonable demands of military service and 
did not possess the essential characterologic and emotional 
strengths necessary to be a continuously effective soldier.  
The examiner recommended that the veteran be considered for 
administrative action as deemed appropriate, to include 
separation from service.  During a September 1991 report of 
medical history, the veteran reported having attempted 
suicide and suffering from frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  The remaining service medical records are devoid of 
reference to any psychological treatment during active duty.  
The veteran's service personnel records reveal his in-service 
adjustment problems and, ultimately, his honorable discharge 
by reason of personality disorder.  See e.g., August 1991 FC 
Form Letter 1378-E (Rev); DD 214.

The evidence before the RO in May 1996 also included a March 
1993 VA compensation and pension (C&P) mental disorders 
examination, during which a diagnosis was deferred pending 
receipt and review of the veteran's service medical records.  
An April 1993 addendum reports that review of the service 
medical records revealed no evidence of in-service 
psychiatric treatment.  The veteran was referred to mental 
health with no diagnosis versus generalized anxiety disorder, 
but there was no written evidence of follow-up, disposition, 
or final diagnosis.  On separation, the veteran alleged 
attempted suicide (again no evidence of this) and other 
complaints.  After taking into consideration all the evidence 
and the veteran's history, the examiner assigned an Axis I 
diagnosis of anxiety disorder, not otherwise specified (NOS), 
secondary to borderline personality disorder.  

Evidence added to the record since the RO's 1996 decision 
includes VA outpatient treatment records dated from January 
to March 1993 showing that the veteran was diagnosed as 
having an adjustment disorder with mixed emotional features.  
This evidence is new, as it was not of record when the RO 
issued its May 1996 rating decision.  It is also material, as 
it raises a reasonable possibility of substantiating the 
claim.  Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for an acquired psychiatric disorder is reopened for review 
on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.




ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  To this extent only, the appeal is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are 
met.  

The veteran contends that since his discharge from service, 
he has been suffering from anxiety, panic attacks, trouble 
sleeping, nightmares and flashbacks, and has been diagnosed 
with PTSD and anxiety disorder as a result of his service 
during the Persian Gulf War/Operation Desert Shield/Operation 
Desert Storm.  The veteran has described general stressors, 
to include seeing bombing and shooting in close proximity; 
working and sleeping with the constant noise of bombs being 
dropped and shots being fired; spending nights on guard for 
enemy attack; having to put on gas masks and wait for the all 
clear signal after a nerve gas alarm sounded; having one of 
the trucks in a convoy catch fire, resulting in the loss of 
clothes and equipment; spending the night in the desert 
waiting for a passing convoy; waking up after a sandstorm to 
find himself almost buried alive in a tent; seeing dead 
people or pieces of dead people and children missing limbs; 
and getting shot at while driving through a neighborhood to 
distribute food and water.  See February 2002 VA Form 21-526; 
June 2003 NOD; June 2004 VA Form 9.  

The veteran reports serving with the 101st Airborne in their 
water treatment unit during Operation Desert Shield/Operation 
Desert Storm.  His personnel records reveal that his last 
duty assignment and major command was with the U.S. Army 
Forces Command (FORSCOM) Headquarters (HQ) 426th CS BN and 
that he had service in Saudi Arabia from January 26, 1991 
until April 10, 1991 in support of Operation Desert 
Shield/Desert Storm.  See DD 214; DD 215; Personnel 
Qualification Record - Part II.  The personnel records also 
reveal "duty in imminent danger pay area (Southwest Asia)."  

The earliest post-service medical evidence of record reveals 
that the veteran was diagnosed with adjustment disorder with 
mixed emotional features in January 1993.  Subsequent to this 
diagnosis, he was diagnosed with a neuropsychiatric (NP) 
problem, depression with severe anxiety traits, and 
depression NOS.  See April 1993 clinical record; January 2001 
progress note; June 2001 medical certificate.  Treatment 
records from the VA Medical Center (VAMC) in West Palm Beach, 
Florida reveal that the veteran has received psychiatric 
treatment related to a diagnosis of PTSD.  See e.g., August 
2001 mental health clinic note; July 2002, February 2003, 
September 2003 and April 2004 pharmacotherapy notes.  

In the midst of this treatment, the veteran underwent a VA 
mental disorders examination, at which time he related the 
general stressors from his period of service during 
Operations Desert Shield and Storm and was diagnosed with 
PTSD.  No opinion regarding the etiology of the PTSD was 
afforded by the VA examiner, although the examiner did note 
that the veteran underwent multiple traumatic experiences 
where his and his peers' lives were in danger and that he 
witness horrific events.  See May 2002 VA examination report.  

In adjudicating a claim for service connection, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2007).  
Despite the veteran's multiple statements regarding the 
alleged stressors and the evidence that supports his 
contention that he served during Operation Desert 
Shield/Operation Desert Storm, the RO has not fulfilled the 
duty to assist by attempting to obtain the veteran's unit 
history in an effort to corroborate his statements.  This 
effort is particularly important given the veteran's 
discharge from service due to personality disorder, the 
varying post-service psychiatric diagnoses, and the diagnoses 
of PTSD rendered without corroboration of the alleged PTSD 
stressors.  It is also important given the fact that the 
veteran did not receive a combat citation designating his 
participation in combat.  See 38 C.F.R. § 3.304(f) (2007); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The RO has also failed to consider whether the veteran is 
entitled to service connection pursuant to 38 U.S.C.A. 
§ 1154(a).  Rather, the RO has denied the claim on the basis 
that there is no credible evidence that the veteran engaged 
in direct combat or otherwise participated in combat, or 
evidence that a combat-related stressor event actually 
occurred.  See February 2005 supplemental SOC (SSOC).  Upon 
readjudication, due consideration should be given to this 
provision.  

While this remand order is directed to the RO, the veteran 
also has a responsibility to cooperate with VA's efforts to 
help him develop his claim and to ultimately substantiate his 
claim with necessary evidence, as the failure to do so may 
result in a denial of his claim.  The veteran is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, as the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

A medical opinion on the claim for service connection for a 
psychiatric disorder in general is also required.  Finally, 
the veteran should be provided with adequate notice in 
compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for an 
acquired psychiatric disorder and PTSD; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) 
the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  

Further, advise the veteran of the 
criteria for establishing disability 
ratings and effective dates of award 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

A copy of this notification must be 
associated with the claims folder.  

2.  Obtain the veteran's treatment 
records from the West Palm Beach VAMC, 
dated since February 2005.  

3.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
veteran's unit history from January to 
April 1991 while stationed in Saudi 
Arabia in support of Operation Desert 
Shield/Desert Storm, to include 
verification of the claimed stressors as 
described in the veteran's statements and 
during the May 2002 VA examination.

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of all psychiatric 
disorders found to be present (other than 
PTSD).

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric disorder 
had its onset during active duty or is 
related to any disease or injury.  A 
discussion of the complaints and findings 
in the service medical records is 
requested.

If any of the claimed stressors are 
verified, the examiner must also express 
an opinion as to whether the veteran 
meets the criteria for PTSD contained in 
DSM- IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the claim, 
giving due consideration to 38 U.S.C.A. 
§ 1154(a) (West 2002).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC and given an opportunity 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


